Citation Nr: 0324240	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  00-24 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, of the United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


REMAND

The veteran's active military service extended from December 
1963 to December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In August 2002, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  

In October 2002 the Board undertook additional development of 
the evidence on the issue on appeal pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  The development 
has been completed.  However, the regulation which permitted 
development of evidence by the Board was invalidated by the 
United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  Therefore, this case must 
be returned to the RO for initial consideration of the 
additional evidence.  Although the Board sincerely regrets 
the additional delay, the Federal Circuit has stated, 
"[E]ven though the amendments to § 19.9 may further the VA's 
stated objective of efficiency, striking the sensible balance 
between decreasing appeal processing times and the competing 
public policy of protecting an appellant's right to due 
process is a matter for Congress . . . ."  Id., slip op. at 
13, 2003 U.S. App. LEXIS 8275, at *22.

In order to ensure due process to the veteran, this case must 
be REMANDED for the following development: 

1.  Review the claims file and ensure 
that all notification and development 
actions required by the VCAA under 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. 
§ 3.159(2002).  Specifically, the RO 
should issue the appellant a notice 
letter under the Veterans Claims 
Assistance Act of 2000 (VCAA) with regard 
to the issues listed on the front page of 
this remand order, and inform her of the 
time within which she should respond, 
unless she informs the RO that she has no 
additional evidence to submit or waives 
the required time period.  

2.  The RO should undertake any 
additional development deemed to be 
necessary based on the response to the 
VCAA letter.  

3.  The RO should readjudicate the claim 
in light of the evidence received since 
the January 2002 Supplemental Statement 
of the Case (SSOC).  This evidence has 
not yet been reviewed by the RO.  If the 
claim is denied, the RO should issue a 
new Supplemental Statement of the Case 
and give the appellant an opportunity to 
respond, before the case is returned to 
the Board.  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence obtained after the 
January 2002 SSOC and a discussion of all 
pertinent regulations, including those 
implementing the VCAA.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

